1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   STEWART MANAGO,                                 )   Case No.: 1:16-cv-00399-LJO-GSA (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING SETTLEMENT
13          v.                                           CONFERENCE SET FOR NOVEMBER 6, 2018,
                                                     )   AT 10:30 A.M.
14                                                   )
     D. DAVEY, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Stewart Manago is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          This case is currently set for a settlement conference via video on November 6, 2018, at 10:30
21   a.m. before the undersigned.
22          On October 31, 2018, the Court issued an order indicating that due to Plaintiff’s recent transfer
23   he no longer has the ability to appear via videoconference. The Court directed defense counsel to
24   determine whether to keep the settlement conference on calendar as scheduled, to continue the
25   settlement conference, or to utilize some other alternative.
26          The Court has been advised that no video conference is available at any of the San Bernardino
27   County jail facilities and there are no other reasonable alternatives to accommodate the settlement
28   conference on November 6, 2018.
                                                         1
1             Accordingly, it is HEREBY ORDERED that the settlement conference set for November 6,

2    2018, at 10:30 a.m. before the undersigned is VACATED. Defense counsel shall advise the Court if

3    and when a settlement conference may be re-scheduled in this case.

4
5    IT IS SO ORDERED.

6    Dated:     November 2, 2018
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
